IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,132-01


                        IN RE CLARENCE RAY RANDOLPH, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1116419-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam. NEWELL, J., not participating.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 177th District Court of Harris County, that more than 180 days have elapsed,

and that the application has not yet been forwarded to this Court. TEX . R. APP . P. 73.5. Relator

contends that the district court entered an order designating issues on March 4, 2010.

        Respondent, the Judge of the 177th District Court of Harris County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have
                                                                                                 2

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: January 25, 2017
Do not publish